                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Curtis Al'Shahld,

      Plaintiff,

      V.                                          Case No. 2:18-cv-033

Gary C. Mohr, et al.,                             Judge Michael H. Watson
      Defendant.                                  Magistrate Judge Deavers

                                 OPINION AND ORDER


      On June 21,2019, United States Magistrate Judge Deavers issued a Report and

Recommendation ("R&R") recommending that the Court grant in part and deny in part

Defendants' Motion to Dismiss, EOF No. 16. R&R, EOF No. 24. The R&R notified the

parties of their right to file objections pursuant to 28 U.S.C. § 636(b)(1). Id. at 14-15.

The R&R further advised the parties that the failure to object to the R&R within fourteen

days would result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the decision of the District Court adopting the R&R. Id.

The deadline for filing such objections has passed, and no objections were filed.

       Having received no objections, the R&R is ADOPTED. Defendants' Motion to

Dismiss is GRANTED with respect to any compensatory claims Plaintiffseeks against

Defendants in their official capacity and DENIED with respect to habeas corpus, failure

to state a claim under § 1983, and standing. The clerk is DIRECTED to terminate ECF

No. 24.

       IT IS SO ORDERED.


                                           MICHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT
